Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments/Arguments
The amendments, filed January 24, 2022, have been entered. Claims 2, 3, 7, 10, 15, 18, and 20 have been cancelled. Claims 1, 5, 8, 8, 11-14 have been amended. Claims 1, 4-6, 8, 9, 11-14, 16, 17, and 19 are currently pending in the application. The amendments to claims 5, 8, 11, 13, and 14 have overcome the previous rejection under 35 U.S.C. 112(b), however claims 14 and 16 have been rejected under 35 U.S.C. 112(d) in light of the amendments to claim 1.
Applicant argues, on pages 6-7 that, because Lyszczasz (U.S. Patent No. 5,310,245) is intended for use with an infant, that it would render Lyszczasz unsatisfactory for its intended use to modify it for use with an adult’s posterior head. However, the headrest assembly 10 of Lyszczasz is capable of being used by an adult to support their head and where the distance between upper cushions 60A and 62A can be adjusted to a desired distance from each other. Since Lyszczasz is capable of performing the claimed function (supporting an adult’s posterior head), then it meets the claim. See MPEP 2173/05(g). Additionally, where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on.  In re Swinehart, 169 USPQ 226 (CCPA 1971).
Applicant argues, on pages 7-10 that the previously cited prior art of Saro (U.S. Patent No 5,448,790) does not disclose the newly amended limitations of the rigid base having a flat shape with a thickness less than 5cm and the left and right upper cushions having a gap in the range of 2-15 cm wide. However, a new rejection has been entered with the cited art of Lyszczasz in view of Segal (U.S. Publication No. 2017/0156508), as discussed in the rejection below. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 14 and 16 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 14 requires the height of the one or more upper cushions to be higher than the height of the elongated back support cushion, however this limitation appears in lines 10-11 of claim 1. Claim 16 requires the rigid base to have a thickness of less than 5 cm, however this limitation already appears in line 5 of claim 1. As such, claims 14 and 16 are not further limiting as it merely repeats a limitation of a claim from which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11-14, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Lyszczasz (U.S. Patent No. 5,310,245) in view of Segal et al. (U.S. Publication No. 2017/0156508), hereinafter referred to as Segal.
Regarding claim 1, Lyszczasz discloses a headrest assembly 10 comprising:  an upper portion 60A and 62A; a lower portion 50; a base 12A and 14 supports the upper and lower portions 60A and 62A and 50 that has a flat shape (Figures 7 and 7A); at the upper portion 60A and 62A, one or more upper cushions 60A and 62A coupled to the base 12A (Figure 7), that are configured to support an adult user's posterior head (where the headrest assembly 10 is capable of being used by an adult to support their head and where the distance between upper cushions 60A and 62A can be adjusted to a desired distance from each other, see Col. 5, lines 22-31); at the lower portion 50, an elongated back support cushion 50 coupled to the base 12A (Col. 4, line 63-Col. 5, line 20, where the embodiment of Figures 7-7A differs from the embodiment of Figures 1-6 only in that the upper cushions 60A and 62A are formed separate from the base, where the lower cushion 14 is attached to the base 12A), wherein the height of the one or more upper cushions 60A and 62A is higher than the height of the back support cushion 50, as measured relative to the base 12a and 14 (Figure 4, Col. 4, line 63-Col. 5, line 20, where the embodiment of Figures 7-7A differs from the embodiment of Figures 1-6 only in that the upper cushions 60A and 62A are formed separate from the base). 
Lyszczasz does not disclose a rigid base with a thickness of less than 5cm, wherein the rigid base is more rigid than the upper cushions, wherein the left and right upper cushions are separated by a gap in the range of 2-15 cm.
Segal teaches wherein the rigid base (layer C) is more rigid than the one or more upper cushions (layer B; Figure 1, paragraphs 0016-0017).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lyszczasz so that the rigid base is more rigid than the one or more upper cushions as taught by Segal, because the configuration of the cushions of Segal provide support to the user, through the use of high density foam in the lower layer, while simultaneously providing comfort, through the use of memory foam in the upper layer (paragraph 0021).
Additionally, it has been held in In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984) that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In this case, there is no unexpected or significant result to having the thickness of the rigid base being less than 5 cm. It is further noted that while Lyszczaz does not explicitly disclose the left and right upper cushions being separated by a gap in the range of 2-15 cm, the head support cushions 60A and 62A could be manipulated to provide a desired ‘gap distance’ within the claimed range, as cushions 60A and 62A can be adjusted to a desired distance from each other (see Col. 5, lines 22-31). As such, it would have been obvious to one having ordinary skill in the art before the effective filing date to have selected a thickness for the base being less than 5 cm for a less bulky appearance in certain applications and provide the left and right upper cushions being separated by a gap in the range of 2-15 cm to adjust the pillow to the desired width to accommodate the growth of the infant (see Col. 5, lines 22-31) since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 11, Lyszczasz, as modified, discloses the subject matter as discussed above with regard to claim 1.  Lyszczasz, as modified, further discloses wherein the elongated back support cushion 50 has a length that is greater than its width (see Lyszczasz, Figures 3a and 4), and wherein the elongated back support cushion 50 has a longitudinal axis (where the longitudinal axis of the back support cushion 50 runs in the direction of the length, see Figures 3a and 4).
Regarding claim 12, Lyszczasz, as modified, discloses the subject matter as discussed above with regard to claims 1 and 11.  Lyszczasz, as modified, further discloses wherein the upper cushions 60A and 62A have a length that is greater than its width (see Lyszczasz, Figure 7), and wherein the upper cushions 60A and 62A have a longitudinal axis (where the longitudinal axis of the upper cushions 60A and 62A runs in the direction of the length, see Lyszczasz, Figures 3a and 4).
Regarding claim 13, Lyszczasz, as modified, discloses the subject matter as discussed above with regard to claims 1, 11, and 12. Lyszczasz, as modified, further discloses wherein the longitudinal axis of the one or more upper cushions 60A and 62A is aligned parallel to the longitudinal axis of the elongated back support cushion 50 (see Lyszczasz, Figures 4 and 7, and see Col. 4, line 63-Col. 5, line 20, where the embodiment of Figures 7-7A differs from the embodiment of Figures 1-6 only in that the upper cushions 60A and 62A are formed separate from the base).
Regarding claim 14, Lyszczasz, as modified, discloses the subject matter as discussed above with regard to claim 1.  Lyszczasz, as modified, further discloses wherein the height of the one or more upper cushions 60A and 62A is higher than the height of the elongated back support cushion 50 (see Lyszczasz, Figures 4 and 7, and see Col. 4, line 63-Col. 5, line 20, where the embodiment of Figures 7-7A differs from the embodiment of Figures 1-6 only in that the upper cushions 60A and 62A are formed separate from the base 12A and 14).
Regarding claim 16, Lyszczasz, as modified, discloses the subject matter as discussed above with regard to claim 1.  Lyszczasz, as modified, further discloses wherein the thickness of the rigid base 12A and 14 is less than 5 cm (see discussion of claim 1 above regarding the thickness of the base 12A and 14).
Regarding claim 17, Lyszczasz, as modified, discloses the subject matter as discussed above with regard to claims 1 and 16.  Lyszczasz, as modified, does not explicitly disclose wherein the thickness of the rigid base is less than 3 cm.
However, it has been held in In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984) that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In this case, there is no unexpected or significant result to having the thickness of the rigid base being less than 3 cm. Lyszczasz, as modified, discloses the claimed invention except for a thickness of the rigid base being less than 3 cm. Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to have selected a thickness for the base being less than 3 cm for a less bulky appearance in certain applications, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Claims 4-6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Lyszczasz in view of Segal, and further in view of Saro et al. (U.S. Patent No 5,448,790), hereinafter referred to as Saro.
Regarding claim 4, Lyszczasz, as modified, discloses the subject matter as discussed above with regard to claim 1.  Lyszczasz, as modified, does not disclose wherein the length of the rigid base is at least 35 cm.
Saro teaches wherein the length of the rigid base is at least 35 cm (see Saro, where the base can be up 37 inches long on the inclined plane where the user lies; Col. 7, lines 65-Col. 8, lines 5).
It has been held in In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984) that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In this case, there is no unexpected or significant result to having the length of the rigid base being at least 35 cm. It would have been obvious to one having ordinary skill in the art before the effective filing date to have selected a length of the base being at least 35 cm to accommodate a specific age or range of ages for infants, where the base 12A and 14 underlies an infant to provide cushion support (Col. 3, line 33-38), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 5, Lyszczasz, as modified, discloses the subject matter as discussed above with regard to claims 1 and 4.  Lyszczasz, as modified, further discloses wherein the length of the elongated back support 90A is at least 25 cm (see Saro, Figure 12 and Col. 10, lines 31-40, where cushions 90A can have a length of 24, 30, or 48 inches in exemplary embodiments).
Regarding claim 6, Lyszczasz, as modified, discloses the subject matter as discussed above with regard to claim 1.  Lyszczasz, as modified, does not disclose wherein the width of the rigid base at the lower portion is less than 40 cm.
Saro teaches wherein the width of the rigid base at the lower portion is less than 40 cm (see Saro, annotated Figure 15, above, Col. 7, lines 65-Col. 8, lines 5 where the back support is disclosed to be 23 inches wide and can be up to 37 inches long along the inclined plane where the user lies).
It has been held in In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984) that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In this case, there is no unexpected or significant result to having the width of the rigid base at the lower portion being less than 40 cm. It would have been obvious to one having ordinary skill in the art before the effective filing date to have selected the width of the rigid base at the lower portion being less than 40 cm to accommodate a specific age or range of ages for infants, where the base 12A and 14 underlies an infant to provide cushion support (Col. 3, line 33-38), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 9, Lyszczasz, as modified, discloses the subject matter as discussed above with regard to claim 1.  Lyszczasz, as modified, does not disclose wherein the upper cushions are coupled to the rigid base via a hinge or pivot mechanism that allows pivoting relative to the rigid base.
Saro teaches wherein the one or more upper cushions 90B are coupled to the rigid base via a hinge or pivot mechanism that allows pivoting relative to the rigid base (see Saro, Figure 15 and Figure 16 which shows the attachment and pivoting mechanism of 90B).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have provided Lyszczasz, as modified, so the upper cushions are coupled to the rigid base via a hinge or pivot mechanism that allows pivoting relative to the rigid base, as taught by Saro, because the hinge mechanism of Saro allows for the position and angle of the upper cushions to be changed in order to adjust the position of the lateral support provided to a user, as required or desired by the user (Col. 10, lines 48-53).
Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lyszczasz in view of Segal and further in view of Burpo (U.S. Patent No. 3,811,140).
Regarding claim 8, Lyszczasz, as modified, discloses the subject matter as discussed above with regard to claim 1.  Lyszczasz, as modified, does not disclose wherein the thickness at the lower end of the elongated back support is less than the thickness at an upper segment of the elongated back support.
Burpo teaches wherein the thickness at the lower end 16 and 16a of the elongated back support cushion 10 is less than the thickness at an upper segment 15 and 15a of the elongated back support 10 (Figures 2 and 3 and Col. 2, lines 10-29).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified provided Lyszczasz, as modified, so that the thickness at the lower end of the elongated back support is less than the thickness at an upper segment of the elongated back support as taught by Burpo, because the sloping shape of the elongated back support of Burpo allows for a user to lie on the body support device in such a way so the spinal column of the patient does not support any portion of the patient's weight, as the weight of the patient's body on the oppositely disposed inwardly sloping upper surfaces of the body support device urges the body support sections outwardly to the full extent permitted by the gap between the elongated back support (Col. 2, line 65-Col. 3, line 4). 
Regarding claim 19, Lyszczasz, as modified, discloses the subject matter as discussed above with regard to claim 1.  Lyszczasz, as modified, does not disclose wherein a lower end of the elongated back support cushion has a tapered shape.
Burpo teaches wherein the lower end 16 and 16a has a tapered shape (see Burpo, Figures 2 and 3 and Col. 2, lines 10-29, where the cushions 11 and 11a taper from the upper segment 15 and 15a to the lower segment 16 and 16a).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified provided Lyszczasz, as modified, a lower end of the elongated back support cushion has a tapered shape, as taught by Burpo, because the sloping shape of the elongated back support of Burpo allows for a user to lie on the body support device in such a way so the spinal column of the patient does not support any portion of the patient's weight, as the weight of the patient's body on the oppositely disposed inwardly sloping upper surfaces of the body support device urges the body support sections outwardly to the full extent permitted by the gap between the elongated back support (Col. 2, line 65-Col. 3, line 4). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISON N LABARGE whose telephone number is (571)272-6098. The examiner can normally be reached M-Th 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISON N LABARGE/Examiner, Art Unit 3673     

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673